Case 2:18-cv-02625-JAK-AS Document 33 Filed 10/17/18 Page 1 of 10 Page ID #:248




 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott A. Burroughs (SBN 235718)
 3   scott@donigerlawfirm.com
     Trevor W. Barrett (SBN 287174)
 4   tbarrett@donigerlawfirm.com
 5   Justin M. Gomes (SBN 301793)
     jgomes@donigerlawfirm.com
 6   DONIGER / BURROUGHS
 7   603 Rose Avenue
     Venice, California 90291
 8   Telephone: (310) 590-1820
 9   Attorneys for Plaintiff

10
                         UNITED STATES DISTRICT COURT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12
     WONGAB CORPORATION,                          Case No. 2:18-cv-02625-JAK-AS
13                                                Hon. John A. Kronstadt Presiding
14   Plaintiff,
                                              WONGAB CORPORATION’S
15                                            OPENING CLAIM
16                                            CONSTRUCTION BRIEF
            v.
17
                                              Hearing Date: November 19, 2018
18
     TARGET CORPORATION; et al.,              Time:         10:30 a.m.
19                                            Courtroom: 10B - 1st Street
     Defendants.
20

21

22

23

24

25

26

27

28                                          -1-

                   WONGAB COPRORATION’S OPENING CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-02625-JAK-AS Document 33 Filed 10/17/18 Page 2 of 10 Page ID #:249




 1         TO THE HONORABLE COURT, ALL PARTIES, AND ATTORNEYS OF
 2   RECORD:
 3         PLEASE TAKE NOTICE THAT Plaintiff, Wongab Corporation, hereby
 4   submits its Opening Claim Construction Brief regarding terms used in Claims 1, 2, 3,
 5   4, 5, 6, 7, and 8 of Patent No. 8,448,476 B2 (‘476 Patent”).
 6         I.     Introduction
 7         This case involves one patent – the ‘476 Patent – asserted by Wongab, a fabric
 8   company that has created and marketed fabrics for many years. The ‘476 Patent
 9   issued on May 28, 2013. It claims priority from a Korean application filed on March
10   4, 2010.
11         The ‘476 Patent discloses a new and unique process by which warp-knitted
12   base fabric can be printed with network structures – or blocks of loops – that have
13   different shapes and sizes and which can be arranged in offset patterns. The patent
14   claims cover the resulting fabric. This fabric can be used for garments in which it is
15   used by itself or in conjunction with another design sewn on top of the patented
16   fabric.
17         The inventor realized that the warp-knitted base fabrics in the market all bore
18   uniform knitted structures, which did not appeal to the eye the way a more varied
19   structure would. So, he set about to create a process that would create a warp-knitted
20   base fabric that would include multiple, varying design patterns. One network of
21   loops would have a different shape than the network of loops above and beside this
22   network. The end result is a base fabric with a more compelling visual appeal than
23   the basic warp-knit fabric, which is entirely uniform.
24

25

26

27

28                                             -2-

                   WONGAB COPRORATION’S OPENING CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-02625-JAK-AS Document 33 Filed 10/17/18 Page 3 of 10 Page ID #:250




 1         An illustrative fabric created by the process disclosed in the ‘476 Patent
 2   appears as follows:
 3                                  Illustration from ‘476 Patent:
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17         Each of the above loop blocks is a network or unit organization. As can be
18   seen from the image, each of the loop blocks has a different size and internal loop
19   shape as those around above, below, and adjacent.
20         The Patent Offices of both Korea and the United States granted patents for the
21   above fabric. Claim 1 of the ‘476 Patent recites:
22         1.     Warp knitting fabrics, comprising: a ground organization formed with
23   warps knitted into a loop shape; and a pattern organization knitted on the ground
24   organization, wherein the ground organization includes two or more unit designs
25   continuously arranged in a transverse direction of the ground organization, each of
26   the unit designs comprises two or more unit organizations arranged in a longitudinal
27   direction of the ground organization, each of the unit organizations comprising a
28                                             -3-

                   WONGAB COPRORATION’S OPENING CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-02625-JAK-AS Document 33 Filed 10/17/18 Page 4 of 10 Page ID #:251




 1   specific loop shape of a network structure formed by a chain of a specific chain
 2   number group comprising an array of a plurality of chain numbers, and each of the
 3   unit organizations has a different loop shape of a network structure from each other.
 4         Claim 2 depends from claim 1, and adds that each unit organization is created
 5   by knitting the loops of the same shape in the longitudinal direction:
 6         2.     The warp knitting fabrics according to claim 1, wherein each of the unit
 7   organizations is formed by consecutively knitting a plurality of loops having the same
 8   shape in the longitudinal direction.
 9         Claim 3 depends from claim 1, and adds that the networks are knit by multiple
10   guidebars with multiple groups in each chain:
11         3.     The warp knitting fabrics according to claim 1, wherein, the unit
12   organizations are knitted by at least two ground guidebars linked with the chain of the
13   specific chain number group comprising the array of the plurality of chain numbers.
14         Claim 4 depends from claim 1, and adds the various differing shapes for the
15   loops in each network:
16         4.     The warp knitting fabrics according to claim 1, wherein the loop shape
17   of the network structure is any one of a quandrangular shape, a diamond shape, a
18   lozenge shape, and a hexagonal shape.
19         Claim 5 depends from claim 1, and adds that each is arrayed not directly
20   adjacent to, but instead below or above, the block next to it:
21         5.     The warp knitting fabrics according to claim 1, wherein the ground
22   organization comprises at least two-row unit designs, and the unit organizations of
23   any one unit design are arrayed in zigzag with the unit organizations of another unit
24   design in the transverse direction.
25         Claim 6 depends from claim 1, and adds the side-by-side arrangement of the
26   unit organizations:
27

28                                              -4-

                    WONGAB COPRORATION’S OPENING CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-02625-JAK-AS Document 33 Filed 10/17/18 Page 5 of 10 Page ID #:252




 1         6.     The warp knitting fabrics according to claim 1, wherein the ground
 2   organization comprises at least two-row unit designs, and the unit organization of any
 3   one unit design are arrayed in parallel with the unit organizations of another unit
 4   design in the transverse direction.
 5         Claim 7 depends from claim 1, and adds that each block of loops will be wider
 6   than the one next to it:
 7         7.     The warp knitting fabrics according to claim 1, wherein the ground
 8   organization comprises at least two-row unit designs, and the width of any one unit
 9   design is wider than that of another unit design adjacent to the one unit design in the
10   transverse direction.
11         Claim 8 depends from claim 1, and adds that each block of loops will be longer
12   than the one above it:
13         8.     The warp knitting fabrics according to claim 1, wherein the length of
14   one unit organization is longer than that of another unit organization adjacent to the
15   one unit organization in the longitudinal direction.
16         Wongab seeks to protect the foregoing, which it created and which did not
17   before appear in the market.
18         II.    Legal Standard for Claim Construction
19         “[W]ords of a claim are generally given their ordinary and customary
20   meaning.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc)
21   (internal quotations omitted). “[T]he ordinary and customary meaning of a claim
22   term is the meaning that the term would have to a person of ordinary skill in the art in
23   question at the time of the invention.” Id. at 1313. “[T]he person of ordinary skill in
24   the art is deemed to read the claim term not only in the context of the particular claim
25   in which the disputed term appears, but in the context of the entire patent, including
26   the specification.” Id. “In some cases, the ordinary meaning of claim language as
27   understood by a person of skill in the art may be readily apparent even to lay judges,
28                                             -5-

                    WONGAB COPRORATION’S OPENING CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-02625-JAK-AS Document 33 Filed 10/17/18 Page 6 of 10 Page ID #:253




 1   and claim construction in such cases involves little more than the application of the
 2   widely accepted meaning of commonly understood words.” Id. at 1314. Where a
 3   claim term is not easily understood, Courts look to “the words of the claims
 4   themselves, the remainder of the specification, the prosecution history, and extrinsic
 5   evidence concerning relevant scientific principles, the meaning of technical terms,
 6   and the state of the art.” Id.
 7         III.   Wongab’s Constructions are Proper
 8                A.     Plain and Ordinary Meaning Applies in Most Cases
 9         For many of the terms used in the ‘476 Patent, the plain and ordinary meaning
10   of the word suffices.
11                B.     Definitions Given within the Specification
12         A patent applicant is entitled to be its own lexicographer. “Consistent with that
13   general principle, our cases recognize that the specification may reveal a special
14   definition given to a claim term by the patentee that differs from the meaning it
15   would otherwise possess. In such cases, the inventor’s lexicography governs.”
16   Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005), citing CCS Fitness,
17   Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002). And, “the
18   specification may reveal an intentional disclaimer, or disavowal, of claim scope by
19   the inventor. In that instance as well, the inventor has dictated the correct claim
20   scope, and the inventor's intention, as expressed in the specification, is regarded as
21   dispositive.” Id., citing SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc.,
22   242 F.3d 1337, 1343–44 (Fed. Cir. 2001). Here, the specification defines the
23   following two terms pertinent to the few phrases for which the parties were unable to
24   agree on construed meanings: Unit organization and Unit design. See ‘476 Patent
25   Column 3, line 60 – Column 4, line 13. Those definitions coupled with plain and
26   ordinary meaning govern here. Target asserts that the disputed terms cannot be
27   construed pursuant to 35 U.S.C. §112, but the plain language used makes clear what
28                                              -6-

                    WONGAB COPRORATION’S OPENING CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-02625-JAK-AS Document 33 Filed 10/17/18 Page 7 of 10 Page ID #:254




 1   one of skill in the art would interpret these claims to require in light of the agreed-
 2   upon terms, so these phrases are appropriate for construction. Honeywell Int’l, Inc., v.
 3   ITC, 341 F.3d 1332, 1338 (Fed. Cir. 2003); Novo Indus., L.P. v. Micro Molds Corp.,
 4   350 F.3d 1348, 1353, 1358 (Fed. Cir. 2003).
 5                C.     Analysis
 6         Wongab’s construction will be helpful to the finder of fact by resolving these
 7   legal disputes regarding claim scope, and should be adopted. “It is critical for trial
 8   courts to set forth an express construction of the material claim terms in dispute, in
 9   part because the claim construction becomes the basis of the jury instructions, should
10   the case go to trial. It is also the necessary foundation of meaningful appellate
11   review.” AFG Indus., Inc. v. Cardinal IG Co., Inc., 239 F.3d 1239, 1247 (Fed. Cir.
12   2001) (internal citation omitted).
13         In connection with certain other phrases, the construction should follow the
14   general canons of construction. Indeed, “[a] claim construction that gives meaning to
15   all the terms of the claim is preferred over one that does not do so.” Agilent Techs.,
16   Inc. v. Affymetrix, Inc., 567 F.3d 1366, 1378 (Fed. Cir. 2009), citing Merck & Co. v.
17   Teva Pharms. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005).
18         To that end, the vast majority of the terms in the ‘476 Patent that are not
19   explicitly defined therein need only be given their ordinary meaning. Encap LLC v.
20   Oldcastle Retail Inc., No. 11–C–808, 2012 WL 2339095, at *9 (E.D. Wis. June 19,
21   2012) (“Claim construction is not intended to allow for needless substitution of more
22   complicated language for terms easily understood by a lay jury.”). This principle is
23   particularly applicable to the disputed phrases here.
24         It is also true that: (1) one may not read a limitation into a claim from the
25   written description; but (2) one may look to the description to define a term already
26   in a claim limitation, for a claim must be read in view of the specification of which it
27

28                                              -7-

                    WONGAB COPRORATION’S OPENING CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-02625-JAK-AS Document 33 Filed 10/17/18 Page 8 of 10 Page ID #:255




 1   is a part. Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed.
 2   Cir. 1998). Looking to the description would be proper here.
 3         The preferred embodiment here is fabric, as set forth in the ‘476 Patent. See
 4   Adams Respiratory Therapeutics, Inc. v. Perrigo Co., 616 F.3d 1283, 1290 (Fed. Cir.
 5   2010) (“A claim construction that excludes the preferred embodiment ‘is rarely, if
 6   ever, correct and would require highly persuasive evidentiary support.’” (quoting
 7   Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583–84 (Fed. Cir. 1996))
 8         And “a claim is not limited to the embodiments described in the specification
 9   unless the patentee has demonstrated a clear intention to limit the claim’s scope with
10   words or expressions of manifest exclusion or restriction.” i4i Ltd. P'ship v.
11   Microsoft Corp., 598 F.3d 831, 843 (Fed. Cir. 2010) (citation and internal quotations
12   omitted).
13         The Federal Circuit, however, applies a “presumption that the same terms
14   appearing in different portions of the claims should be given the same meaning
15   unless it is clear from the specification and prosecution history that the terms have
16   different meanings at different portions of the claims.” Paragon Solutions, L.L.C. v.
17   Timex Corp., 566 F.3d 1075, 1087 (Fed. Cir. 2009), quoting PODS, Inc. v. Porta
18   Stor, Inc., 484 F.3d 1359, 1366 (Fed. Cir. 2007)).
19         We should also look to the specifications for definitions given the language
20   and implications of the ‘476 Patent. Trustees of Columbia Univ. in City of New York
21   v. Symantec Corp., 811 F.3d 1359, 1364 (Fed. Cir. 2016) (“a claim term may be
22   clearly redefined without an explicit statement of redefinition and even when
23   guidance is not provided in explicit definitional format, the specification may define
24   claim terms by implication such that the meaning may be found in or ascertained by a
25   reading of the patent documents.”) (citation and internal quotation marks omitted).
26         The parties agreed on constructions for the majority of the relevant terms and
27   phrases used in the ‘476 Patent, and the few remaining phrases merely pair agreed-
28                                             -8-

                   WONGAB COPRORATION’S OPENING CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-02625-JAK-AS Document 33 Filed 10/17/18 Page 9 of 10 Page ID #:256




 1   upon terms with simple, non-technical language best construed with plain and
 2   ordinary meaning. For example, the parties agreed on a construction for “unit
 3   designs,” and one of the disputed phrases is “at least two-row unit designs.” A plain
 4   reading of this phrase calls for unit designs of a least two rows. Other disputed
 5   phrases hinge on words such as “width,” “wider,” “length,” “longer,” “adjacent,” and
 6   “zigzag.” Each of these terms can and should be read under their plain and ordinary
 7   meaning and can be properly construed because one of skill in the art would readily
 8   interpret what these patent claims require. Honeywell 341 F.3d at 1338.
 9              In light of the above, the proper constructions for the disputed terms are:
10
      Claim(s)         Term or Phrase                     Plaintiff’s Construed      Specification
11
                                                          Meaning                    Support
12    5, 6, 7          “at least two-row unit designs”    There are at least two     2:57-64; 4:6-9; 4:55-
                                                          rows of unit designs.      67; 5:17-57; 6:39-
13                                                                                   7:2
      5                “the unit organizations of any     The unit organization of   6:41-43; Fig. 13
14                     one unit design”                   any particular unit
                                                          design.
15
      5                “arrayed in zigzag with the        Offset from the unit       6:41-43; Fig. 13
16                     unit organizations of another      designs adjacent to it.
                       unit design”
17    6                “with the unit organizations”      With particular unit
                                                          organizations.
18
      7                “the width of any one unit         Width of a unit design.    4:10-12
19                     design”
      7                “is wider than that of another     Longer than another unit   4:10-12
20                     unit design”                       design’s width.
      7                “adjacent to the one unit          Immediately above,
21                     design”                            below, or next to the
22                                                        unit design.
      8                “the length of one unit            Length of a unit           4:6-9
23                     organization”                      organization.
      8                “longer than that of another       Longer than another unit   4:6-9
24                     unit organization”                 organization’s length.
      8                “adjacent to the one unit          Immediately above,
25
                       organization”                      below, or next to the
26                                                        unit organization.

27

28                                                       -9-

                        WONGAB COPRORATION’S OPENING CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-02625-JAK-AS Document 33 Filed 10/17/18 Page 10 of 10 Page ID #:257




  1         IV.    Conclusion
  2         In light of the above, Wongab requests that the Court adopt Wongab’s
  3   constructions for the disputed terms.
  4

  5
      Dated: October 17, 2018                 By:        /s/ Scott A. Burroughs
                                                         Scott A. Burroughs, Esq.
  6                                                      Trevor W. Barrett, Esq.
  7                                                      DONIGER /BURROUGHS
                                                         Attorneys for Plaintiff
  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                             - 10 -

                    WONGAB COPRORATION’S OPENING CLAIM CONSTRUCTION BRIEF
